Exhibit 10.2
May 1, 2008
Mr. Jim Childress
6220 Laurel Oak Drive
Suwanee, GA 30024
Dear Jim:
EMS Technologies, Inc. is pleased to continue your employment as Senior Adviser
to the CEO, with your employment status changing from Full Time Regular to
Occasional. In this position you will receive requests for advisory services
from the CEO, and are expected to be available on an as-needed basis during
normal business hours, subject to your prior personal plans. Your start date in
this new position is May 30, 2008, and the arrangement will continue through
February 27, 2009. Effective May 2, 2008, you have resigned from your current
positions as an officer of the Company and its various subsidiaries, and your
title is Senior Adviser.
Salary: You will be paid by EMS through the normal payroll process, at a monthly
rate of $18,519.70. EMS will withhold applicable taxes from your paycheck and
will pay its share of all state and federally mandated employment taxes. Since
you will be an EMS employee, earnings for your time worked will be reported on a
W-2 and not on a separate 1099.
2008 Incentive Compensation: You will not participate in the Executive Annual
Incentive Compensation Plan for 2008.
Benefits: Occasional employees are not eligible for Company benefits. You will
not receive service credit for your time, or otherwise participate in any way,
in benefit programs where service is a determining factor, such as vacation.
Your medical and other insurance benefits will cease as of midnight on May 30,
2008. Under federal law, you are entitled to continue your medical coverage
through COBRA for a limited additional period, and standard COBRA forms will be
forwarded to you in the near future. If you elect COBRA coverage, you will be
responsible for paying the appropriate premiums.
Vacation Pay & Date of Transition of Employment Status: Rather than pay your
accrued vacation in a lump sum, you will continue to work according to the needs
of the business and remain a Regular Full Time Employee until May 30, 2008. You
will be paid at your old rate for 40 hours of vacation per week. You will be
transferred to Occasional status on that date and begin your new salary at the
rate outlined above. Any unused vacation will be paid in a lump sum at that
time.
Retirement and Stock Purchase Plans: Under the terms of the Retirement Program,
and based on your age and years of service, and on the circumstances of your
change in status, you will qualify for participation in the Company’s
contribution for 2008 under the Amended Retirement Benefit Plan based on your
earnings as a Full time employee only. The Amended RBP is expected to be made in
April 2009. However, you will not be eligible to continue to make additional
contributions or receive the company match under the 401(k) Plan, except from
amounts remaining to be paid to you as a result of your service as a Full Time
Regular employee.

 



--------------------------------------------------------------------------------



 



Page Two
Mr. James Childress
May 1, 2008
You will not be eligible to continue to make contributions under the Stock
Purchase Plan, or to receive further Company matching contributions after you
become an Occasional employee. However, you are entitled to withdraw your share
balance or to have it sold on your behalf. Appropriate forms and details as to
your alternatives may be obtained from Human Resources.
Restricted Stock and Stock Options: Because you continue to be an employee, your
existing options remain exercisable, and will continue to become exercisable, in
accordance with their respective terms. In particular, assuming your employment
with the Company is not terminated before February 27, 2009, restricted stock
scheduled to vest in July, 2008 and Stock Options that vest in February, 2009
will become exercisable (assuming performance conditions are met where
applicable). In addition, the Compensation Committee has agreed that the 2,000
shares of restricted stock awarded to you on July 28, 2006, and otherwise
becoming free of transfer restrictions based on your continued employment
through July 28, 2009, are amended to become free of such restrictions on
February 27, 2009 subject to your providing of services as outlined above
through that date.
Under the terms of the Stock Incentive Plan, you will be able to exercise
remaining Options at any time within a period ending at the earlier of the
Expiration Date or 5:00 p.m., Atlanta time, on the third anniversary of such
Termination, to the extent of the number of shares that were purchasable
thereunder at the date of Termination.
Non-Competition: In addition to your obligations with respect to conflicts of
interest, and to provisions of the Stock Incentive Plan and Retirement Benefit
Plan concerning non-competition, you agree that the continuation of these
employee arrangements, and payments to you of salary are conditioned on your not
commencing, or agreeing to commence, during the term of these arrangements the
provision of services, whether as an employee, officer, director, independent
contractor, agent or otherwise (such services being of a nature that could
reasonably be expected to involve the skills and experience used or developed by
you while an employee of EMS), to any business organization that provides or
seeks to provide products or services that are competitive with products or
services provided by the Company.
Participation in Certain Organizations: During your period of employment as
provided in this letter, the Company will pay the reasonable travel expenses for
your participation in the events of AIM as approved by the CEO.
Return of Assets: EMS Technologies agrees to allow you reasonable use of your
laptop computer and cell phone, during the period your employment status is that
of an Occasional Employee. At the end of this period, EMS will expect the return
of all assets and supporting equipment in proper working order.
Other Agreements: You are still bound by the employee agreement dealing with
inventions and non-disclosure and Terms of Employment which you previously
signed. Any legal issues relating to your employment will be governed by and
determined in accordance with the laws of the State of Georgia.

 



--------------------------------------------------------------------------------



 



Page Three
Mr. James Childress
May 1, 2008
Please indicate your acceptance of these arrangements by signing, dating, and
returning one of the enclosed copies of this letter to Mike Robertson in the
Human Resources Department. The other copy is for your own records.
I look forward to continuing working with you at EMS Technologies, Inc. If you
have any questions, please feel free to call me.
Sincerely,
EMS Technologies, Inc.
Paul B. Domorski
President and Chief Executive Officer
Enclosures

             
Accepted By:
     /s/ James S. Childress   Date:     May 1, 2008
 
           

 